Citation Nr: 1549401	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to an initial compensable rating for bilateral hearing loss prior to April 11, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to January 1980.

This matter initially came to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of that hearing has been associated with his Virtual VA electronic claims file.  In September 2014, the Board remanded this claim for further development.

The Veteran's claims folders are now encompassed entirely in Virtual VA and Veterans Management Benefit System (VBMS) electronic files.

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2014 remand, the evidence the Board instructed the AOJ to obtain included any outstanding medical records from the VA Texas Valley Coastal Bend Health Care System prior to March 2011.  The AOJ appropriately made several records requests to this facility.  In August 2015, the Valley Coast Bend Health Care System sent VA a letter indicating that their office did not possess any of the Veteran's records prior to March 2011.  A few days later, the AOJ received a second responsive letter.  This letter repeated that the facility did not have the requested records.  But it added that the facility "separated from South Texas Health Care System effective June 1, 2011 forming our own healthcare system."  According to the letter, requests for patient records prior to that date should be sent to South Texas Veterans Healthcare System.  

It is unclear whether VA ever attempted to obtain the requested records from South Texas Healthcare System.  Because the Board has the duty to ensure compliance with its prior remand instructions, the case must be remanded and an appropriate attempt to obtain the records from that entity should be made.

The Board also remanded the case to obtain a new medical opinion concerning the cause of the Veteran's current bilateral knee arthritis.  The remand instructions asked the examiner to "specifically discuss the Veteran's documented December 1975 and October 1977 knee injuries."  According to the examiner, he could not find medical evidence of a December 1975 injury.  His opinion therefore discussed the 1977 injury, but not the 1975 injury.  According to the examiner "I lack the medical notes in the c-file for review."  Based on the Board's most recent review of the case, the Veteran's service treatment records include a treatment note referring to a 1975 injury to the right knee.  The precise date of the note is difficult to read, but there is clearly a date stamp marking December 15, 1975 on the page on which this note appears.  The relevant note is the fifth of the fifty-six pages of service treatment records (annotated) in the Veteran's Veterans Benefit Management System (VBMS) file.  On remand, the AOJ should obtain an addendum opinion from the April 2015 examiner. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must request outstanding medical records of the Veteran's medical treatment from VA Texas Valley Coastal Bend Health Care System prior to March 2011.  Pursuant to the August 2015 responsive letter from that facility, a request for these records should be made to the South Texas Health Care System or other appropriate custodian.  All attempts to obtain records should be documented in the claims folder and attempts must be undertaken until it is clear that it is futile to further attempt to obtain records.

2. Obtain an addendum opinion from the physician who performed the April 2015 VA-authorized examination.  If that physician is not available for any reason, the requested opinion should be obtained from an equally qualified person.  Before issuing the addendum, the examiner review the Veteran's entire electronic claims file, including any records obtained as a result of the development requested in paragraph one of these instructions.  The examiner should review the Veteran's service treatment records, particularly the 1975 treatment note describing a knee injury which appears on a page with a date-stamp marked December 15, 1975. 

After the examiner's review of the relevant documents is complete, the physician must state whether it is at least as likely as not that any of the Veteran's in-service knee injuries caused or contributed to his current bilateral knee disorders, including arthritis.  The physician must also state whether it is at least as likely as not that the Veteran's infantry duty could have caused or contributed to permanent trauma in his knees.  The examiner should specifically discuss the Veteran's documented 1975 and 1977 in-service knee injuries.  

A complete rationale should be provided for all opinions stated.  

3. The AOJ must ensure that the addendum opinion complies with these instructions.  If the report is insufficient, the AOJ should return the examiner's report for any necessary corrective action. 

4. After the above development is complete, to the extent possible, the AOJ should readjudicate the issues on appeal.  If any requested benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



